DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
Claims 1, 10-11, and 14 have been amended by Applicant. No claims have been added or cancelled. Accordingly, claims 1-20 are currently pending. 

Response to Arguments
Claim Objections 
The objection to claim 11 stated in the Office Action dated 07/23/2020 has been withdrawn in view of Applicant’s amendment to the claim correcting the minor informalities stated in the Office Action. 

Claim Rejections under 35 U.S.C. 102
The rejection of claims 1, 8-10, 14, and 19-20, under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 20090117529 A1), has been withdrawn in view of Applicant’s amendment to independent claims 1, 10 and 14. However, upon further consideration and in view of said amendments to independent claims 1, 10, and 14, a new ground(s) of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below. 

independent claims 1, 10, and 14 (as amended) (and dependent claims therefrom) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections under 35 U.S.C. 103
The rejection of claims 2-3, 11-12, and 15, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendment to independent claims 1, 10, and 14. However, upon further consideration and in view of said amendments, a new ground(s) of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below. 
The rejection of claims 4 and 13, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendment to independent claims 1, 10, and 14. However, upon further consideration and in view of said amendments, a new ground(s) of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below. 
The rejection of claims 5 and 16, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendment to independent claims 1, 10, and 14. However, upon further consideration and in view of said amendments, a new ground(s) of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below. 
The rejection of claims 6-7 and 17-18, under 35 U.S.C. 103, has been withdrawn in view of Applicant’s amendment to independent claims 1, 10, and 14. However, upon further consideration and in view of said amendments, a new ground(s) of rejection has been made herein under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below. 

Applicant’s arguments with respect to independent claims 1, 10, and 14 (as amended) (and dependent claims therefrom) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-10, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20090117529 A1), in view of Harrison et al. (US 20030069880 A1).  

Regarding claim 1, Goldstein teaches a computerized method comprising: receiving a computerized document containing one or more questions (Goldstein, Paragraph [0009] teaches grant administration system including a software tool that ; 

creating a first questionnaire mapping record corresponding uniquely to the computerized document (Goldstein, Paragraph [0011] teaches the system supports the completion of computerized questionnaires with a database that allows for reuse of previously-entered information by tagging similar questions and linking those questions to their respective answers.; Paragraph [0011] further teaches the same or similar questions stored in the database are identified as similar by a database operator using tags or, alternatively, grantees may be given access to add questions, search for and identify similar questions, and link similar questions.; Paragraph [0094] teaches “find-similar-questions screen 94 lists the original question 96 and identifies an organization 98, which asked the question.” ; Paragraph [0283] further teaches “grantid” identifier for identifying the grant with which the “qrset” is associated.); 

for each question in the computerized document: creating a question record corresponding uniquely to the question (Paragraph [0310] teaches table qrset template members organize groups of questions into qrsets, which are related to ; 

storing the question record corresponding uniquely to the question in the questionnaire mapping record (Paragraph [0314] teaches table questions 1052 stores the questions in the database, and it is related to the tables tags, qrset template members, question xref, and qrinstances.; Paragraph [0337] further teaches the table question xref defines the relationships between similar questions in the database, wherein the questions that are identified as similar are not necessarily identical. They are identified as similar in this table.); 

determining if the question matches a question identified in a question record in a questionnaire mapping record, stored in a database, other than the first questionnaire mapping record (Goldstein, Paragraph [0011] teaches same of similar questions stored in a database may be identified as similar by a database operator or, alternatively, a grantee [i.e., a user] may be given access to search for and identify similar questions, and link similar questions similarly to the way a database operator would.; Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” that provide access to tagged questions, stored in a database.); 

in response to a determination that the question does not match a question identified in a question record in a questionnaire mapping record other than the first questionnaire mapping record (Paragraph [0068] teaches system provides grantees [i.e., users] with the ability to search for similar questions and/or add questions, and also teaches updating the databases in near-real time so that answers may be added to databases before a grantee actually completes and submits the questionnaire to the grantor. [Note: In the given context, the actions of adding and/or updating, encompass in response to a determination of not finding a similar question in the questionnaire mapping record].): determining if the question matches a normalized question stored in a normalized question record in the database (Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” [as in determines whether there is a match or not;]; Paragraph [0132] teaches tables of an interactive database 1000 that contains question and answer information for use with a find-similar-questions button and a use-this-answer button. Paragraph [0276] teaches table “qrsets” [i.e., question/response sets] storing information about questions and responses in the database.; Paragraph [0280] teach qrset templates [i.e., normalized questions], wherein the qrset templates can be the basis for many qrsets.; Paragraph [0290] teaches table qrset templates [i.e., comprising normalized question records].), …; 

in response to a determination that the question does not match a normalized question stored in a normalized question record in the database: 
creating a normalized version of the question (Paragraphs [0086] and [0087] teach grantee and grantor module, wherein both provide functionality of preparing and/or using computerized questionnaires from pre-made templates.; Paragraph [0093] in response to not finding a computer template for reporting on the grant, grantee may create a questionnaire and/or report template, the report including a plurality of questions. The find-similar-questions button may also be used in this process to reduce the time spent on preparing these reports and/or questionnaires. The find-similar-questions button in able to find the same or similar questions in a database;  Paragraph [0280] teaches “qrset template” and “qrset templateid”, wherein the qrset template can be the basis for many qrsets [i.e. a normalized version of a question] and wherein the qrset templateid is an identifier of the qrset template with which the qrset is associated.) …; 

creating a normalized question record corresponding uniquely to the normalized version of the question, the normalized question record containing the normalized version of the question (Paragraph [0280] teaches “qrset template” and “qrset templateid” [as in a normalized question record], wherein the qrset template can be the basis for many qrsets [i.e. a normalized version of a question] and wherein the qrset templateid is an identifier of the qrset template with which the qrset is associated.; Paragraph [0290] teaches table qrset templates storing information about qrset template and including a plurality of fields described in subsequent paragraphs.; Paragraph [0310] teaches the table qrset template members organizes groups of questions into qrsets, and it is related to tables qrsets templates and questions.); 

inserting an identification of the normalized question record in the question record corresponding uniquely to the question in the questionnaire mapping record to create a mapping between the question record corresponding uniquely to the question and the normalized question record (Paragraph [0310] teaches the “table qrset template members” organizes groups of questions into “qrsets”, and it is related to “table qrsets templates” and questions.; Paragraphs [0311] and [0312] teaches “table grset template members” may include, inter alia, a “qrset templateid” [as in a normalized question record] and a “qid”, wherein the “qrset templateid” is an identifier for the “qrset template” and references “qrset_templateid field” in the “table qrset_templates” and the “qid” is an identifier for an individual question and references “qid” field in the table questions.; Paragraph [0337] teaches “table question xref” defines the relationships between similar questions in the database, wherein the questions that are identified are similar but not necessarily identical.); and 

inserting one or more handling strategy rules into the normalized question record, the one or more handling strategy rules defining operations to automatically retrieve data to prepopulate an answer to a question in the computerized document corresponding to the first questionnaire mapping record and a question in a computerized document corresponding to a second questionnaire mapping record, based on the mapping (Paragraph [0132] teaches interactive databases for use with a “find-similar-questions” button and a “use-this-answer-button”, wherein in most cases each table is related to at least one other table in the database via at least one field, though in some cases the relationship may be handled by the application and is not explicit in the database schema [as in application employing handling strategy rules].; Paragraph [0068] teaches the system includes a allows grantee users to reuse a portion or all of an answer to a previously answered question that is the same as or similar to the currently presented question. Paragraph [0068] also teaches, in some cases, other simple fields may also be prepopulated without being linked to similar question, such as a date of the questionnaire or the name and address of a grantee.; Paragraph [0093] teaches in response to not finding a computer template for reporting on the grant, grantee may create a questionnaire and/or report template, the report including a plurality of questions. The find-similar-questions button may also be used in this process to reduce the time spent on preparing these reports and/or questionnaires.).

	However, Goldstein does not distinctly disclose: 
	…, wherein a normalized question is a single canonical version of a question that has multiple versions; 
	creating a normalized version of the question by selecting a single canonical version of the question; 
	Nevertheless, Harrison teaches: 
…, wherein a normalized question is a single canonical version of a question that has multiple versions (Harrison, Paragraph [0053] teaches process for creating templates wherein an input question becomes the canonical form and be used as the guidance question text, and further teaches one or more paraphrases entered which are different ways to say the same question, and further teaches the question is “fuzzified” and has other forms created to create one or more sequences for matching. [Note: “fuzzified” in Harrisson, being understood to read on normalized as claimed.]; Note: “templates”, as disclosed in Harrison [0053] are “query templates” - see Abstract].); 
	
creating a normalized version of the question by selecting a single canonical version of the question (Harrison, Paragraph [0053] teaches process for creating templates wherein an input question becomes the canonical form and be used as the guidance question text; Harrison, Paragraph [0053] further teaches system of the present invention has been able to perform these steps automatically.); 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein with the techniques for creation of template queries and canonical form of a question, as taught by Harrison, in order to provide more accurate responses to user’s queries, wherein the process of automation involves better dynamic interpretation of a user’s query as well as better data indexing to improve identification of related information. (Harrison, Paragraphs [0011] and [0012]). 


Regarding claim 8, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 1, and Goldstein further teaches further comprising: in response to a determination that the question matches a question identified in a question record in a questionnaire mapping record other than the first questionnaire mapping record (Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” [as in determines whether there is a match or not;]; Paragraph [0132] teaches tables of an interactive database 1000 that contains question and answer information for use with a find-similar-questions button and a use-this-answer button.): 

obtaining an identification of a normalized question record stored in the questionnaire mapping record other than the first questionnaire mapping record (Paragraphs [0311] and [0312] teaches “table grset template members” may include, inter alia, a “qrset templateid” and a “qid”, wherein the “qrset templateid” is an identifier for the “qrset template” and references “qrset_templateid field” in the “table qrset_templates” and the “qid” is an identifier for an individual question and references “qid” field in the table questions.); and

inserting the obtained identification of the normalized question record in the question record corresponding uniquely to the question in the questionnaire mapping record to create a mapping between the question record corresponding uniquely to the question and the normalized question record (Goldstein, Paragraph [0011] teaches same of similar questions stored in a database may be identified as similar by a database operator or, alternatively, a grantee [i.e., a user] may be given access to search for and identify similar questions, and link similar questions similarly to the way a database operator would.; Paragraph [0310] teaches the “table qrset template members” organizes groups of questions into “qrsets”, and it is related to “table qrsets templates” and questions.; Paragraphs [0311] and [0312] teaches “table grset template members” may include, inter alia, a “qrset templateid” and a “qid”, wherein the “qrset templateid” is an identifier for the “qrset template” and references “qrset_templateid field” in the “table qrset_templates” and the “qid” is an identifier for an individual question and references “qid” field in the table questions.; Paragraph [0337] teaches “table question xref” defines the relationships between similar questions in the database, wherein the questions that are identified are similar but not necessarily identical.).


	Regarding claim 9, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 1, and Goldstein further teaches further comprising: in response to a determination that the question matches a normalized question stored in a normalized question record in the database (Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” [as in determines whether there is a match or not;]; Paragraph [0132] teaches tables of an interactive database 1000 that contains question and answer information for use with a find-similar-questions button and a use-this-answer button.): 

inserting an identification of the normalized question record in the question record corresponding uniquely to the question in the questionnaire mapping record to create a mapping between the question record corresponding uniquely to the question and the normalized question record (Goldstein, Paragraph [0011] similar questions stored in a database may be identified as similar by a database operator or, alternatively, a grantee [i.e., a user] may be given access to search for and identify similar questions, and link similar questions similarly to the way a database operator would.; Paragraph [0310] teaches the “table qrset template members” organizes groups of questions into “qrsets”, and it is related to “table qrsets templates” and questions.; Paragraphs [0311] and [0312] teaches “table grset template members” may include, inter alia, a “qrset templateid” and a “qid”, wherein the “qrset templateid” is an identifier for the “qrset template” and references “qrset_templateid field” in the “table qrset_templates” and the “qid” is an identifier for an individual question and references “qid” field in the table questions.; Paragraph [0337] teaches “table question xref” defines the relationships between similar questions in the database, wherein the questions that are identified are similar but not necessarily identical.).


Regarding claim 10, Goldstein teaches a system comprising: a non-transitory computer readable medium having instructions stored there on (Paragraph [0075] teaches processor-based system including memory; Paragraph [0079] teaches computer programs stored in memory that, when executed, enable the computer system to perform the features and techniques disclosed.), which, when executed by a processor, cause the system to: 

receive a computerized document containing one or more questions (Goldstein, Paragraph [0009] teaches grant administration system including a software tool that facilitates requesting, providing, and sharing of information  between two or more parties; Paragraph [0010] teaches grant administration system including a grantee module and a grantor module, wherein the grantor may employ the grantor module to create a computerized questionnaire for the grantee user and the computerized questionnaire includes a plurality of questions. On the grantee side, paragraph [0010] teaches the grantee module allows grantee organizations to view and manage grants, which would include viewing any sent, and thereby received, questionnaires.); 

create a first questionnaire mapping record corresponding uniquely to the computerized document (Goldstein, Paragraph [0011] teaches the system supports the completion of computerized questionnaires with a database that allows for reuse of previously-entered information by tagging similar questions and linking those questions to their respective answers.; Paragraph [0011] further teaches the same or similar questions stored in the database are identified as similar by a database operator using tags or, alternatively, grantees may be given access to add questions, search for and identify similar questions, and link similar questions.; Paragraph [0094] teaches “find-similar-questions screen 94 lists the original question 96 and identifies an organization 98, which asked the question.” ; Paragraph [0283] further teaches “grantid” identifier for identifying the grant with which the “qrset” is associated.); 

for each question in the computerized document: create a question record corresponding uniquely to the question (Paragraph [0310] teaches table qrset template members organize groups of questions into qrsets, which are related to the tables qrset templates and questions.; Paragraph [0314] further teaches the table questions including a plurality of fields such as a “qid”, wherein the “qid” is an identifier for an individual question.); 

store the question record corresponding uniquely to the question in the questionnaire mapping record (Paragraph [0314] teaches table questions 1052 stores the questions in the database, and it is related to the tables tags, qrset template members, question xref, and qrinstances.; Paragraph [0337] further teaches the table question xref defines the relationships between similar questions in the database, wherein the questions that are identified as similar are not necessarily identical. They are identified as similar in this table.); 

determine if the question matches a question identified in a question record in a questionnaire mapping record, stored in a database, other than the first questionnaire mapping record (Goldstein, Paragraph [0011] teaches same of similar questions stored in a database may be identified as similar by a database operator or, alternatively, a grantee [i.e., a user] may be given access to search for and identify similar questions, and link similar questions similarly to the way a database operator would.; Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” that provide access to tagged questions, stored in a database.); 

in response to a determination that the question does not match a question identified in a question record in a questionnaire mapping record other than the first questionnaire mapping record (Paragraph [0068] teaches system provides grantees [i.e., users] with the ability to search for similar questions and/or add questions, and also teaches updating the databases in near-real time so that answers may be added to databases before a grantee actually completes and submits the questionnaire to the grantor. [Note: In the given context, the actions of adding and/or updating, encompass in response to a determination of not finding a similar question in the questionnaire mapping record].): determine if the question matches a normalized question stored in a normalized question record in the database (Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” [as in determines whether there is a match or not;]; Paragraph [0132] teaches tables of an interactive database 1000 that contains question and answer information for use with a find-similar-questions button and a use-this-answer button. Paragraph [0276] teaches table “qrsets” [i.e., question/response sets] storing information about questions and responses in the database.; Paragraph [0280] teach qrset templates [i.e., normalized questions], wherein the qrset templates can be the basis for many qrsets.; Paragraph [0290] teaches table qrset templates [i.e., comprising normalized question records].), …; 

in response to a determination that the question does not match a normalized question stored in a normalized question record in the database: create a normalized version of the question (Paragraphs [0086] and [0087] teach grantee and grantor module, wherein both provide functionality of preparing and/or using computerized questionnaires from pre-made templates.; Paragraph [0093] teaches in response to not finding a computer template for reporting on the grant, grantee may create a questionnaire and/or report template, the report including a plurality of questions. The find-similar-questions button may also be used in this process to reduce the time spent on preparing these reports and/or questionnaires. The find-similar-questions button in able to find the same or similar questions in a database;  Paragraph [0280] teaches “qrset template” and “qrset templateid”, wherein the qrset template can be the basis for many qrsets [i.e. a normalized version of a question] and wherein the qrset templateid is an identifier of the qrset template with with the qrset is associated.) …; 

create a normalized question record corresponding uniquely to the normalized version of the question, the normalized question record containing the normalized version of the question (Paragraph [0280] teaches “qrset template” and “qrset templateid”, whering the qrset template can be the basis for many qrsets [i.e. a normalized version of a question] and wherein the qrset templateid is an identifier of the qrset template with with the qrset is associated.; Paragraph [0290] teaches table qrset templates storing information about qrset template and including a plurality of fields described in subsequent paragraphs.; Paragraph [0310] teaches the table qrset template members organizes groups of questions into qrsets, and it is related to tables qrsets templates and questions.);

insert an identification of the normalized question record in the question record corresponding uniquely to the question in the questionnaire mapping record to create a mapping between the question record corresponding uniquely to the question and the normalized question record (Paragraph [0310] teaches the “table qrset template members” organizes groups of questions into “qrsets”, and it is related to “table qrsets templates” and questions.; Paragraphs [0311] and [0312] teaches “table grset template members” may include, inter alia, a “qrset templateid” and a “qid”, wherein the “qrset templateid” is an identifier for the “qrset template” and references “qrset_templateid field” in the “table qrset_templates” and the “qid” is an identifier for an individual question and references “qid” field in the table questions.; Paragraph [0337] teaches “table question xref” defines the relationships between similar questions in the database, wherein the questions that are identified are similar but not necessarily identical.); and 

inserting one or more handling strategy rules into the normalized question record, the one or more handling strategy rules defining operations to automatically retrieve data to prepopulate an answer to a question  in the computerized document corresponding to the first questionnaire mapping record and a question in a computerized document corresponding to a second questionnaire mapping record, based on the mapping (Paragraph [0132] teaches interactive databases for use with a “find-similar-questions” button and a “use-this-answer-button”, wherein in most cases each table is related to at least one other table in though in some cases the relationship may be handled by the application and is not explicit in the database schema [as in application employing handling strategy rules].; Paragraph [0068] teaches the system includes a database that allows grantee users to reuse a portion or all of an answer to a previously answered question that is the same as or similar to the currently presented question. Paragraph [0068] also teaches, in some cases, other simple fields may also be prepopulated without being linked to similar question, such as a date of the questionnaire or the name and address of a grantee.; Paragraph [0093] teaches in response to not finding a computer template for reporting on the grant, grantee may create a questionnaire and/or report template, the report including a plurality of questions. The find-similar-questions button may also be used in this process to reduce the time spent on preparing these reports and/or questionnaires.).

However, Goldstein does not distinctly disclose: 
	…, wherein a normalized question is a single canonical version of a question that has multiple versions; 
	creating a normalized version of the question by selecting a single canonical version of the question; 

	Nevertheless, Harrison teaches: 
…, wherein a normalized question is a single canonical version of a question that has multiple versions (Harrison, Paragraph [0053] teaches process for creating templates wherein an input question becomes the canonical form and be used Note: “fuzzified” in Harrisson, being understood to read on normalized as claimed.]; [Note: “templates”, as disclosed in Harrison [0053] are “query templates” - see Abstract].); 
	
creating a normalized version of the question by selecting a single canonical version of the question (Harrison, Paragraph [0053] teaches process for creating templates wherein an input question becomes the canonical form and be used as the guidance question text; Harrison, Paragraph [0053] further teaches system of the present invention has been able to perform these steps automatically.); 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein with the techniques for creation of template queries and canonical form of a question, as taught by Harrison, in order to provide more accurate responses to user’s queries, wherein the process of automation involves better dynamic interpretation of a user’s query as well as better data indexing to improve identification of related information. (Harrison, Paragraphs [0011] and [0012]). 



	Regarding claim 14, Goldstein teaches a non-transitory machine-readable storage medium comprising instructions, which when implemented by one or more machines, cause the one or more machines to perform operations (Paragraphs [0075]-[0079] teaches computer programs stored in memory [e.g., RAM] that, when executed, enable the computer system to perform the features and techniques disclosed.) comprising 

receiving a computerized document containing one or more questions (Goldstein, Paragraph [0009] teaches grant administration system including a software tool that facilitates requesting, providing, and sharing of information  between two or more parties; Paragraph [0010] teaches grant administration system including a grantee module and a grantor module, wherein the grantor may employ the grantor module to create a computerized questionnaire for the grantee user and the computerized questionnaire includes a plurality of questions. On the grantee side, paragraph [0010] teaches the grantee module allows grantee organizations to view and manage grants, which would include viewing any sent, and thereby received, questionnaires.); 

creating a first questionnaire mapping record corresponding uniquely to the computerized document (Goldstein, Paragraph [0011] teaches the system supports the completion of computerized questionnaires with a database that allows for reuse of previously-entered information by tagging similar questions and linking those questions to their respective answers.; Paragraph [0011] further teaches the same or similar questions stored in the database are identified as similar by a database operator using tags or, alternatively, grantees may be given access to add questions, search for and identify similar questions, and link similar questions.; Paragraph [0094] teaches “find-similar-questions screen 94 lists the original question 96 and identifies an organization 98, which asked the question.” ; Paragraph [0283] further teaches “grantid” identifier for identifying the grant with which the “qrset” is associated.); 

for each question in the computerized document: creating a question record corresponding uniquely to the question (Paragraph [0310] teaches table qrset template members organize groups of questions into qrsets, which are related to the tables qrset templates and questions.; Paragraph [0314] further teaches the table questions including a plurality of fields such as a “qid”, wherein the “qid” is an identifier for an individual question.); 

storing the question record corresponding uniquely to the question in the questionnaire mapping record (Paragraph [0314] teaches table questions 1052 stores the questions in the database, and it is related to the tables tags, qrset template members, question xref, and qrinstances.; Paragraph [0337] further teaches the table question xref defines the relationships between similar questions in the database, wherein the questions that are identified as similar are not necessarily identical. They are identified as similar in this table.); 

determining if the question matches a question identified in a question record in a questionnaire mapping record, stored in a database, other than the first questionnaire mapping record (Goldstein, Paragraph [0011] teaches same of similar questions stored in a database may be identified as similar by a database operator or, alternatively, a grantee [i.e., a user] may be given access to search for and identify similar questions, and link similar questions similarly to the way a database operator would.; Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” that provide access to tagged questions, stored in a database.); 

in response to a determination that the question does not match a question identified in a question record in a questionnaire mapping record other than the first questionnaire mapping record (Paragraph [0068] teaches system provides grantees [i.e., users] with the ability to search for similar questions and/or add questions, and also teaches updating the databases in near-real time so that answers may be added to databases before a grantee actually completes and submits the questionnaire to the grantor. [Note: In the given context, the actions of adding and/or updating, encompass in response to a determination of not finding a similar question in the questionnaire mapping record].): determining if the question matches a normalized question stored in a normalized question record in the database (Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” [as in determines whether there is a match or not;]; Paragraph [0132] teaches tables of an interactive database 1000 that contains question and answer information for use with a find-similar-questions button and a use-this-answer button. Paragraph [0276] teaches table “qrsets” [i.e., question/response sets] storing information about questions and responses in the database.; Paragraph [0280] teach qrset templates [i.e., normalized questions], wherein the qrset templates can be the basis for many qrsets.; Paragraph [0290] teaches table qrset templates [i.e., comprising normalized question records].), …; 

in response to a determination that the question does not match a normalized question stored in a normalized question record in the database: creating a normalized version of the question (Paragraphs [0086] and [0087] teach grantee and grantor module, wherein both provide functionality of preparing and/or using computerized questionnaires from pre-made templates.; Paragraph [0093] teaches in response to not finding a computer template for reporting on the grant, grantee may create a questionnaire and/or report template, the report including a plurality of questions. The find-similar-questions button may also be used in this process to reduce the time spent on preparing these reports and/or questionnaires. The find-similar-questions button in able to find the same or similar questions in a database;  Paragraph [0280] teaches “qrset template” and “qrset templateid”, wherein the qrset template can be the basis for many qrsets [i.e. a normalized version of a question] and wherein the qrset templateid is an identifier of the qrset template with with the qrset is associated.) …; 

creating a normalized question record corresponding uniquely to the normalized version of the question, the normalized question record containing the normalized version of the question (Paragraph [0280] teaches “qrset template” and “qrset templateid”, whering the qrset template can be the basis for many qrsets [i.e. a normalized version of a question] and wherein the qrset templateid is an identifier of the qrset template with with the qrset is associated.; Paragraph [0290] teaches table qrset templates storing information about qrset template and including a plurality of fields described in subsequent paragraphs.; Paragraph [0310] teaches the table qrset template members organizes groups of questions into qrsets, and it is related to tables qrsets templates and questions.);

inserting an identification of the normalized question record in the question record corresponding uniquely to the question in the questionnaire mapping record to create a mapping between the question record corresponding uniquely to the question and the normalized question record (Paragraph [0310] teaches the “table qrset template members” organizes groups of questions into “qrsets”, and it is related to “table qrsets templates” and questions.; Paragraphs [0311] and [0312] teaches “table grset template members” may include, inter alia, a “qrset templateid” and a “qid”, wherein the “qrset templateid” is an identifier for the “qrset template” and references “qrset_templateid field” in the “table qrset_templates” and the “qid” is an identifier for an individual question and references “qid” field in the table questions.; Paragraph [0337] teaches “table question xref” defines the relationships between similar questions in the database, wherein the questions that are identified are similar but not necessarily identical.); and 

inserting one or more handling strategy rules into the normalized question record, the one or more handling strategy rules defining operations to automatically retrieve data to prepopulate an answer to a question  in the computerized document corresponding to the first questionnaire mapping record and a question in a computerized document corresponding to a second questionnaire mapping record, based on the mapping (Paragraph [0132] teaches interactive databases for use with a “find-similar-questions” button and a “use-this-answer-button”, wherein in most cases each table is related to at least one other table in the database via at least one field, though in some cases the relationship may be handled by the application and is not explicit in the database schema [as in application employing handling strategy rules].; Paragraph [0068] teaches the system includes a database that allows grantee users to reuse a portion or all of an answer to a previously answered question that is the same as or similar to the currently presented question. Paragraph [0068] also teaches, in some cases, other simple fields may also be prepopulated without being linked to similar question, such as a date of the questionnaire or the name and address of a grantee.; Paragraph [0093] teaches in response to not finding a computer template for reporting on the grant, grantee may create a questionnaire and/or report template, the report including a plurality of questions. The find-similar-questions button may also be used in this process to reduce the time spent on preparing these reports and/or questionnaires.).

However, Goldstein does not distinctly disclose: 
…, wherein a normalized question is a single canonical version of a question that has multiple versions; 
	creating a normalized version of the question by selecting a single canonical version of the question; 

	Nevertheless, Harrison teaches: 
…, wherein a normalized question is a single canonical version of a question that has multiple versions (Harrison, Paragraph [0053] teaches process for creating templates wherein an input question becomes the canonical form and be used as the guidance question text, and further teaches one or more paraphrases entered which are different ways to say the same question, and further teaches the question is “fuzzified” and has other forms created to create one or more sequences for matching. [Note: “fuzzified” in Harrisson, being understood to read on normalized as claimed.]; [Note: “templates”, as disclosed in Harrison [0053] are “query templates” - see Abstract].); 
	
creating a normalized version of the question by selecting a single canonical version of the question (Harrison, Paragraph [0053] teaches process for creating templates wherein an input question becomes the canonical form and be used as the guidance question text; Harrison, Paragraph [0053] further teaches system of the present invention has been able to perform these steps automatically.); 





Regarding claim 19, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 14, and Goldstein further teaches further comprising: in response to a determination that the question matches a question identified in a question record in a questionnaire mapping record other than the first questionnaire mapping record (Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” [as in determines whether there is a match or not;]; Paragraph [0132] teaches tables of an interactive database 1000 that contains question and answer information for use with a find-similar-questions button and a use-this-answer button.): 

obtaining an identification of a normalized question record stored in the questionnaire mapping record other than the first questionnaire mapping record “table grset template members” may include, inter alia, a “qrset templateid” and a “qid”, wherein the “qrset templateid” is an identifier for the “qrset template” and references “qrset_templateid field” in the “table qrset_templates” and the “qid” is an identifier for an individual question and references “qid” field in the table questions.); and

inserting the obtained identification of the normalized question record in the question record corresponding uniquely to the question in the questionnaire mapping record to create a mapping between the question record corresponding uniquely to the question and the normalized question record (Goldstein, Paragraph [0011] teaches same of similar questions stored in a database may be identified as similar by a database operator or, alternatively, a grantee [i.e., a user] may be given access to search for and identify similar questions, and link similar questions similarly to the way a database operator would.; Paragraph [0310] teaches the “table qrset template members” organizes groups of questions into “qrsets”, and it is related to “table qrsets templates” and questions.; Paragraphs [0311] and [0312] teaches “table grset template members” may include, inter alia, a “qrset templateid” and a “qid”, wherein the “qrset templateid” is an identifier for the “qrset template” and references “qrset_templateid field” in the “table qrset_templates” and the “qid” is an identifier for an individual question and references “qid” field in the table questions.; Paragraph [0337] teaches “table question xref” defines the relationships between similar questions in the database, wherein the questions that are identified are similar but not necessarily identical.).


	Regarding claim 20, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 14, and Goldstein further teaches further comprising: in response to a determination that the question matches a normalized question stored in a normalized question record in the database (Paragraphs [0093]-[0094] teach grantees may use a “find-similar-questions button” [as in determines whether there is a match or not;]; Paragraph [0132] teaches tables of an interactive database 1000 that contains question and answer information for use with a find-similar-questions button and a use-this-answer button.): 

inserting an identification of the normalized question record in the question record corresponding uniquely to the question in the questionnaire mapping record to create a mapping between the question record corresponding uniquely to the question and the normalized question record (Goldstein, Paragraph [0011] teaches same of similar questions stored in a database may be identified as similar by a database operator or, alternatively, a grantee [i.e., a user] may be given access to search for and identify similar questions, and link similar questions similarly to the way a database operator would.; Paragraph [0310] teaches the “table qrset template members” organizes groups of questions into “qrsets”, and it is related to “table qrsets templates” and questions.; Paragraphs [0311] and [0312] teaches “table grset template members” may include, inter alia, a “qrset templateid” and a “qid”, wherein the “qrset templateid” is an identifier for the “qrset template” and references “qrset_templateid “qid” is an identifier for an individual question and references “qid” field in the table questions.; Paragraph [0337] teaches “table question xref” defines the relationships between similar questions in the database, wherein the questions that are identified are similar but not necessarily identical.).


14.	Claims 2-3, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein, in view of Harrison et al. (US 20030069880 A1), in further view of Pratt (U.S. Patent No. 6502086).

Regarding claim 2, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 1.  

Although the combination teaches “normalized questions records” (as previously stated in the rationale of the rejection of claim 1) and further teaches, at Goldstein, Paragraph [0419], “PostgreSQL database” (which is well-known in the art to be an object-relational database system), the combination does not distinctly and/or otherwise clearly disclose wherein the normalized question record is a separate binary large object (BLOB).
	
Nevertheless, Pratt teaches wherein the … record is a separate binary large object (BLOB) (Pratt, Abstract and Col. 2, lines 17-28, teach “An automated data a relational database engine, storage devices having a database table, registry and binary large objects created and updated by the relational database engine ...”). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, to further include the relational database system including separate binary large objects (BLOBs) as taught by Pratt in order to provide the capability to distribute the data across multiple databases on multiple physical systems and permit rapid deployment in new areas without having to change the structure of the database. (Pratt, Col. 2, lines 1-6 and Col. 3, lines 6-10). 



Regarding claim 3, the combination of Goldstein in view of Harrison, in further view of Pratt teaches all of the limitations of claim 2, and Goldstein further teaches wherein the one or more handling strategy rules include an identification of one or more data sources from which to automatically retrieve the data to prepopulate an answer to the question (Goldstein, Paragraph [0011] teaches answers are linked respectively with tagged questions and are accessible for reuse in completing proposals and reports to grantors. Paragraph [011] further teaches “answers and links may be stored in other manner than a centralized database, such as in a storage capacity at the grantee or the grantor location or in an XML file.”; Paragraph [0064] teaches “tables of an interactive database that contains question and answer information for use with a find-similar-questions button and a use this answer button.” ; Paragraph [0095] teaches “by accessing link 108, the grantee user acquires answer 112 that the grantee user used to answer the previous similar question 100. The grantee user may then select the use-this-answer button 114 to use this previous answer as an answer to the original question 90 posed in the report.”).



Regarding claim 11, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 10. Although the combination teaches “normalized questions records” (as previously stated in the rationale of the rejection of claim 1) and further teaches, at Goldstein, Paragraph [0419], “PostgreSQL database” (which is well-known in the art to be an object-relational database system), the combination does not distinctly and/or otherwise clearly disclose wherein the normalized question record is a separate binary large object (BLOB).

Nevertheless, Pratt teaches wherein the instructions further cause the system to, wherein the … record is a separate binary large object (BLOB) (Pratt, Abstract and Col. 2, lines 17-28, teach “An automated data processing system includes a relational database engine, storage devices having a database table, registry and binary large objects created and updated by the relational database engine ...”).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, to further include the relational database system including separate binary large objects (BLOBs) as taught by Pratt in order to provide the capability to distribute the data across multiple databases on multiple physical systems and permit rapid deployment in new areas without having to change the structure of the database. (Pratt, Col. 2, lines 1-6 and Col. 3, lines 6-10). 



Regarding claim 12, the combination of Goldstein in view of Harrison, in further view of  Pratt teaches all of the limitations of claim 11, and the combination further teaches wherein the one or more handling strategy rules include an identification of one or more data sources from which to automatically retrieve the data to prepopulate an answer to the question (Goldstein, Paragraph [0011] teaches answers are linked respectively with tagged questions and are accessible for reuse in completing proposals and reports to grantors. Paragraph [011] further teaches “answers and links may be stored in other manner than a centralized database, such as in a storage capacity at the grantee or the grantor location or in an XML file.”; Paragraph [0064] teaches “tables of an interactive database that contains question and answer information for use with a find-similar-questions button and a use this answer button.” ; Paragraph [0095] teaches “by accessing link 108, the grantee user acquires answer 112 that the grantee user used to answer the previous similar question 100. The grantee user may then select the use-this-answer button 114 to use this previous answer as an answer to the original question 90 posed in the report.”).



Regarding claim 15, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 14. Although the combination teaches “normalized questions records” (as previously stated in the rationale of the rejection of claim 1) and further teaches, at Goldstein, Paragraph [0419], “PostgreSQL database” (which is well-known in the art to be an object-relational database system), the combination does not distinctly and/or otherwise clearly disclose wherein the normalized question record is a separate binary large object (BLOB).

Nevertheless, Pratt teaches wherein the … record is a separate binary large object (BLOB) (Pratt, Abstract and Col. 2, lines 17-28, teach “An automated data processing system includes a relational database engine, storage devices having a database table, registry and binary large objects created and updated by the relational database engine ...”). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, to further include the relational database system including separate binary large objects (BLOBs) as taught by Pratt in order to provide the capability to distribute the data across multiple databases on multiple physical systems and permit rapid deployment in new areas without having to change the structure of the database. (Pratt, Col. 2, lines 1-6 and Col. 3, lines 6-10). 


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20090117529 A1), in view of Harrison et al. (US 20030069880 A1), in further view of Pratt (U.S. Patent No. 6502086), in further in view of Ahmed (US 20120089546 A1).

	Regarding claim 4, the combination of Goldstein in view of Harrison, in further view of Pratt teaches all of the limitations of claim 2, however the combination does not distinctly disclose wherein the one or more handling strategy rules include at least one data transformation operation for transforming data from the one or more data sources into a different format.

	However, Ahmed teaches wherein the one or more handling strategy rules include at least one data transformation operation for transforming data from the one or more data sources into a different format (Ahmed, Paragraph [0027] teaches “once the abstracted questionnaire has been produced and stored, it can be used to produce the various output scripts”. To this effect, paragraph [0027] further teaches transformation engines having associated programming rules for a target programming language so that by reading the data structure and associated linked finite state machines that represent the questionnaire, the transformation engines [i.e., employing handling strategy rules are able to create a survey script in the desired target language [as in comprising rules for data transformation operations for transforming the data into a different format].; Paragraph [0024] teaches input questionnaire has been provided to a parser and an object model that represents the questionnaire was created.; Paragraph [0005] teaches the questionnaire, as created in the host application, may contain questions and answer options and question properties and instructions written in market research language (MRL).).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, as further modified by the relational database system including separate binary large objects (BLOBs), as taught by Pratt, to further include the transformation engines having associated programming rules for 


	Regarding claim 13, the combination of Goldstein in view of Harrison, in further view of Pratt teaches all of the limitations of claim 11, however the combination does not distinctly disclose wherein the one or more handling strategy rules include at least one data transformation operation for transforming data from the one or more data sources into a different format.

However, Ahmed teaches wherein the one or more handling strategy rules include at least one data transformation operation for transforming data from the one or more data sources into a different format (Ahmed, Paragraph [0027] teaches “once the abstracted questionnaire has been produced and stored, it can be used to produce the various output scripts”. To this effect, paragraph [0027] further teaches transformation engines having associated programming rules for a target programming language so that by reading the data structure and associated linked finite state able to create a survey script in the desired target language [as in comprising rules for data transformation operations for transforming the data into a different format].; Paragraph [0024] teaches input questionnaire has been provided to a parser and an object model that represents the questionnaire was created.; Paragraph [0005] teaches the questionnaire, as created in the host application, may contain questions and answer options and question properties and instructions written in market research language (MRL).).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, as further modified by the relational database system including separate binary large objects (BLOBs), as taught by Pratt, to further include the transformation engines having associated programming rules for transforming the data of an abstracted questionnaire as taught by Ahmed in order to produce survey scripts for a number of different platforms without requiring a highly skilled experienced developer to separately code a survey for each platform in programming language that is unique to each platform. The data transformation features and tools taught by Ahmed allow output scripts to be automatically formatted for any desired target survey platform, wherein the questionnaire, as created in the host .


16.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20090117529 A1), in view of Harrison et al. (US 20030069880 A1), in further view of Tober et al. (US 20170091331 A1).

	Regarding claim 5, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 1, however, the combination does not distinctly disclose further comprising: determining if the question is contained on a blacklist of restricted questions; and wherein the creating, storing, and determining is performed in response to a determination that the question is not contained on a blacklist of restricted questions.

[EXAMINER NOTE: Regarding the limitation “wherein the creating, storing, and determining is performed in response to a determination that the question is not contained on a blacklist of restricted questions”, recited in the claim, Examiner notes that Goldstein does teach not performing these limitations based on restricted access to certain functions and/or information. Specifically, Goldstein teaches, at Paragraph [0145], table users 1002 may include a “role” field, wherein the “role” field determines a user’s role within the organization – “different user roles entitle users to access and interact with different parts of the application (e.g., some users cannot access some sections or perform some functions).” However, it does not explicitly disclose with respect to a “blacklist of restricted questions”, as recited in the claim. Nevertheless, as stated below, Tober does teach with respect to a group of restricted questions.].

	Tober teaches further comprising: determining if the question is contained on a blacklist of restricted questions (Tober, Paragraph [0055] teaches search module operable to identify a restricted group of questions responsive to receiving a search query of a user of the system.;); and 

wherein the creating, storing, and determining is performed in response to a determination that the question is not contained on a blacklist of restricted questions (Paragraph [0060] teaches search module can reference the content database, and more specifically, question databases, in order to search the questions of the unrestricted group to determine the questions of the restricted group from the questions of the unrestricted group. Paragraph [0060] further teaches the questions of the unrestricted group can be managed (e.g., determined, indexed, and stored) at a question database by a third party.; Paragraph [0082] further teaches the functionality of the search module, transformation module, and aggregation module can be extended to answers to questions of the unrestricted group, restricted group, and multiple sub-groups. [Note: the extending of functionalities to the restricted group teaches the system is capable of both – performing or not performing the method – based on a determination that the questions are or are not questions of the restricted group.).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, to further include the functionalities of identification and/or determination of restricted group of questions as taught by Tober in order to facilitate navigation, review and understanding of the search content. Moreover, the determination allows the questions from the unrestricted group to be managed by a third party.  (Tober, Paragraphs [0001]-[0002], and [0060]).


	Regarding claim 16, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 14, however, the combination does not distinctly disclose further comprising: determining if the question is contained on a blacklist of restricted questions; and wherein the creating, storing, and determining are performed in response to a determination that the question is not contained on a blacklist of restricted questions.

[EXAMINER NOTE: Regarding the limitation “wherein the method is performed in response to a determination that the question is not contained on a blacklist of restricted questions”, recited in the claim, Examiner notes that Goldstein does teach not performing the recited limitations based on restricted access to certain table users 1002 may include a “role” field, wherein the “role” field determines a user’s role within the organization – “different user roles entitle users to access and interact with different parts of the application (e.g., some users cannot access some sections or perform some functions).” However, it does not explicitly disclose with respect to a “blacklist of restricted questions”, as recited in the claim. Nevertheless, as stated below, Tober does teach with respect to a group of restricted questions.].

	Tober teaches further comprising: determining if the question is contained on a blacklist of restricted questions (Tober, Paragraph [0055] teaches search module operable to identify a restricted group of questions responsive to receiving a search query of a user of the system.;); and 

wherein the creating, storing, and determining is performed in response to a determination that the question is not contained on a blacklist of restricted questions (Paragraph [0060] teaches search module can reference the content database, and more specifically, question databases, in order to search the questions of the unrestricted group to determine the questions of the restricted group from the questions of the unrestricted group. Paragraph [0060] further teaches the questions of the unrestricted group can be managed (e.g., determined, indexed, and stored) at a question database by a third party.; Paragraph [0082] further teaches the functionality of the search module, transformation module, and aggregation module can be extended to answers to questions of the unrestricted group, restricted group, and multiple sub-Note: the extending of functionalities to the restricted group teaches the system is capable of both – performing or not performing the method – based on a determination that the questions are or are not questions of the restricted group.).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires as taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, to further include the functionalities of identification and/or determination of restricted group of questions as taught by Tober in order to facilitate navigation, review and understanding of the search content. Moreover, the determination allows the questions from the unrestricted group to be managed by a third party.  (Tober, Paragraphs [0001]-[0002], and [0060]).


17.	Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 20090117529 A1), in view of Harrison et al. (US 20030069880 A1), in further view of Ahmed (US 20120089546 A1), in further view of Hernandez et al (US 20140337320 A1).  

	Regarding claim 6, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 1, however the combination does not distinctly disclose, wherein the creating the normalized version of the question uses a machine learning algorithm process, the machine learning algorithm process comprising: obtaining a plurality of sample questions from computerized documents; for each sample question: parsing the sample question to extract a first set of one or more features from the sample question; feeding the extracted first set of features into a supervised machine learning algorithm to train a question normalization model based on the extracted first set of features; parsing the question to extract a second set of one or more features: and inputting the extracted second set of features into the question normalization model to generate a normalized question corresponding to the question.

Ahmed teaches: wherein the creating the normalized version of the question uses a machine learning algorithm process (Paragraph [0011] teaches logic engine operating on a MRML representation of a questionnaire to produce one or more survey script outputs.; Paragraph [0019] teaches the logic engine applies a complex series of decision making operations that replicate the decision making processes of a human programmer and outputs a complete survey script. ), the machine learning algorithm process comprising: 

obtaining a plurality of sample questions from computerized documents (Paragraph [0020] teaches input questionnaires obtained by any of several input means.); 

for each sample question: parsing the sample question to extract a first set of one or more features from the sample question (Paragraph [0020] teaches an adapter (MRLM layer) parses the input questionnaire, extracting content and structure thereof, and storing the extracted content in a data model and logic layer.); 

feeding the extracted first set of features into a supervised machine learning algorithm to train a question normalization model based on the extracted first set of features (Paragraphs [0019] teaches the logic engine operates on the extracted information [as in the logic engine receives the extracted features from the MRML layer].; Paragraph [0022] teaches “the present survey authoring and programming application does more than just translate an existing survey script from one syntax to another. The use of the MRML data model allows for a conceptual understanding of the original questionnaire. That is, the present application is able to fully abstract the content, structure and instructions of the questionnaire (effectively normalizing it) and represent it as a series of nodes, each with one or more associated finite state machines that represent the possible outcomes of the questions represented by the nodes. With such a data structure in place, the logic engine can construct survey programming scripts for any target platform.”; Paragraph [0024]-[0025] describes a data model wherein the content of the questionnaire is stored in a graph-like data structure made up of nodes and connecting links, and wherein the links are arranged in a tree-like structure. Furthermore, the nodes are associated with a number of finite state machines which are subsequently linked by the logic engine; [Note: the process as disclosed by Ahmed, describes a decision-tree-like and/or hidden-Markov-process-like ; 

parsing the question to extract a second set of one or more features (Paragraph [0021] teaches second adapter (i.e., the logic engine) operates on the stored software objects extracted from parsing the content, structure, and instructions from the input questionnaire.); and 

inputting the extracted second set of features into the question normalization model to generate a normalized question corresponding to the question (Paragraph [0022] teaches “the present application is able to fully abstract the content, structure and instructions of the questionnaire (effectively normalizing it) and represent it as a series of nodes, each with one or more associated finite state machines that represent the possible outcomes of the questions represented by the nodes.”; Paragraph [0027] teaches once the abstracted [i.e., normalized] questionnaire has been produced, it can be used to produce various output scripts.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, with the features of an object data model and logic engine operating on the object data model as taught by Ahmed in order 

Although the combination of Goldstein in view of Ahmed substantially teaches the claimed invention (i.e., Ahmed describes a decision-tree-like and/or hidden-Markov-process-like algorithm that parses and normalizes questionnaire data, as claimed), it does not explicitly indicate using a “machine learning process” and/or “a supervised machine learning algorithm to train a question normalization model”. 

However, Hernandez teaches using “machine learning”, including “a supervised machine learning to train a question normalization model” in the context of generating normalized questions (Hernandez, Paragraph [0033] teaches applying machine learning and analytics algorithms in a self-service manner by binding them to generic business questions that can be used to answer in particular domains.; Paragraph [0033] further teaches “at design time, the algorithm may be linked to canonical data [as in “normalized”] within a data category and programmed to run with this canonical data set.; Paragraph [0034] teaches “various embodiments provide a structure for connecting data analytics algorithms, which apply computational and mathematical processes to transform data, with business-oriented questions and/or other higher-level questions. Non-limiting examples of analytics algorithms include statistical regression, Bayesian analysis, neural networks, decision trees, and the like.” [Note: the analytics algorithms described are examples of supervised machine learning algorithms.]; Paragraph [0065] teaches analytics system obtains question data; Paragraph [0067] teaches one or more data categories are assigned to the question. The data category may be determined based on the data category of the canonical data [i.e., canonical as in normalized].; )

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, as further modified by the features of an object data model and logic engine operating on the object data model, as taught by Ahmed, to include the machine learning algorithms, including supervised machine learning algorithms, as taught by Hernandez in order to enable [i.e., train] a self-service model as much as possible, reducing the need for intervention from a data scientist. (Hernandez, Paragraph [0003], [0004], and [0009]).


Regarding claim 7, the combination of Goldstein in view of Harrison, in further view of Ahmed, in further view of Hernandez teaches all of the limitations of claim 6, and Hernandez further teaches wherein each of the plurality of sample questions includes a label indicating a normalized version of the corresponding sample question (Paragraph [0019] teaches applications associated with canonical data, a question store storing one or more questions, each question associated with an application. Paragraph [0019] further teaches matching the user dataset based on the canonical data of the application associated with the selected question and comparing one or more fields of the user data set with the class of data indicated in the canonical data [indicated class as in “label”].; Paragraph [0033] teaches “at design time, the algorithm may be linked to canonical data within a data category and programmed to run with this canonical data set.).
 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, as further modified by the features of an object data model and logic engine operating on the object data model as taught by Ahmed, to further include the machine learning algorithms, including supervised machine learning algorithms, as taught by Hernandez in order to enable a self-service model as much as possible, reducing the need for intervention from a data scientist. (Hernandez, Paragraph [0003], [0004], and [0009]).


Regarding claim 17, the combination of Goldstein in view of Harrison teaches all of the limitations of claim 14, however the combination does not distinctly disclose, wherein the creating the normalized version of the question uses a machine learning algorithm process, the machine learning algorithm process comprising: obtaining a plurality of sample questions from computerized documents; for each sample question: parsing the sample question to extract a first set of one or more features from the sample question; feeding the extracted first set of features into a supervised machine learning algorithm to train a question normalization model based on the extracted first set of features; parsing the question to extract a second set of one or more features: and inputting the extracted second set of features into the question normalization model to generate a normalized question corresponding to the question.

Ahmed teaches: wherein the creating the normalized version of the question uses a machine learning algorithm process (Paragraph [0011] teaches logic engine operating on a MRML representation of a questionnaire to produce one or more survey script outputs.; Paragraph [0019] teaches the logic engine applies a complex series of decision making operations that replicate the decision making processes of a human programmer and outputs a complete survey script. ), the machine learning algorithm process comprising: 

obtaining a plurality of sample questions from computerized documents (Paragraph [0020] teaches input questionnaires obtained by any of several input means.); 

for each sample question: parsing the sample question to extract a first set of one or more features from the sample question (Paragraph [0020] teaches an adapter (MRLM layer) parses the input questionnaire, extracting content and structure thereof, and storing the extracted content in a data model and logic layer.); 

feeding the extracted first set of features into a supervised machine learning algorithm to train a question normalization model based on the extracted first set of features (Paragraphs [0019] teaches the logic engine operates on the extracted information [as in the logic engine receives the extracted features from the MRML layer].; Paragraph [0022] teaches “the present survey authoring and programming application does more than just translate an existing survey script from one syntax to another. The use of the MRML data model allows for a conceptual understanding of the original questionnaire. That is, the present application is able to fully abstract the content, structure and instructions of the questionnaire (effectively normalizing it) and represent it as a series of nodes, each with one or more associated finite state machines that represent the possible outcomes of the questions represented by the nodes. With such a data structure in place, the logic engine can construct survey programming scripts for any target platform.”; Paragraph [0024]-[0025] describes a data model wherein the content of the questionnaire is stored in a graph-like data structure made up of nodes and connecting links, and wherein the links are arranged in a tree-like structure. Furthermore, the nodes are associated with a number of finite state machines which are subsequently linked by the logic engine; [Note: the process as disclosed by Ahmed, describes a decision-tree-like and/or hidden-Markov-process-like algorithm process [as in supervised machine learning algorithm processes], however, it does not explicitly indicate it in such terms].); 

parsing the question to extract a second set of one or more features (Paragraph [0021] teaches second adapter (i.e., the logic engine) operates on the stored software objects extracted from parsing the content, structure, and instructions from the input questionnaire.); and 

inputting the extracted second set of features into the question normalization model to generate a normalized question corresponding to the question (Paragraph [0022] teaches “the present application is able to fully abstract the content, structure and instructions of the questionnaire (effectively normalizing it) and represent it as a series of nodes, each with one or more associated finite state machines that represent the possible outcomes of the questions represented by the nodes.”; Paragraph [0027] teaches once the abstracted [i.e., normalized] questionnaire has been produced, it can be used to produce various output scripts.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features 

Although the combination of Goldstein in view of Harrison, in further view of Ahmed substantially teaches the claimed invention (i.e., Ahmed describes a decision-tree-like and/or hidden-Markov-process-like algorithm that parses and normalizes questionnaire data, as claimed), said combination does not explicitly indicate using a “machine learning process” and/or “a supervised machine learning algorithm to train a question normalization model”. 

However, Hernandez teaches using “machine learning”, including “a supervised machine learning to train a question normalization model” in the context of generating normalized questions (Hernandez, Paragraph [0033] teaches applying machine learning and analytics algorithms in a self-service manner by binding them to generic business questions that can be used to answer in particular domains.; Paragraph [0033] further teaches “at design time, the algorithm may be linked to canonical data [as in “normalized”] within a data category and programmed to run with this canonical data set.; Paragraph [0034] teaches “various embodiments provide a structure for connecting data analytics algorithms, which apply computational and mathematical processes to transform data, with business-oriented questions and/or other higher-level questions. Non-limiting examples of analytics algorithms include statistical regression, Bayesian analysis, neural networks, decision trees, and the like.” [Note: the analytics algorithms described are examples of supervised machine learning algorithms.]; Paragraph [0065] teaches analytics system obtains question data; Paragraph [0067] teaches one or more data categories are assigned to the question. The data category may be determined based on the data category of the canonical data [i.e., canonical as in normalized].; )

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, as further modified by the features of an object data model and logic engine operating on the object data model, as taught by Ahmed, to include the machine learning algorithms, including supervised machine learning algorithms, as taught by Hernandez in order to enable [i.e., train] a self-service 



Regarding claim 18, the combination of Goldstein in view of Harrison, in further view of Ahmed, in further view of Hernandez teaches all of the limitations of claim 17, and Hernandez further teaches wherein each of the plurality of sample questions includes a label indicating a normalized version of the corresponding sample question (Paragraph [0019] teaches applications associated with canonical data, a question store storing one or more questions, each question associated with an application. Paragraph [0019] further teaches matching the user dataset based on the canonical data of the application associated with the selected question and comparing one or more fields of the user data set with the class of data indicated in the canonical data [the indicated class as in “label”].; Paragraph [0033] teaches “at design time, the algorithm may be linked to canonical data within a data category and programmed to run with this canonical data set.).
 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the grant administration system comprising features and tools that expedite the process of creating and/or answering questionnaires taught by Goldstein, as modified by the techniques for creation of template queries and canonical form of a question, as taught by Harrison, as further modified by the features 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123